Action by Joel R. Burrow against the board of commissioners of Washita county. Judgment for plaintiff. Defendant brings error. Dismissed.
Opinion of the court by
This case comes here on appeal from the district court of Canadian county on a case-made. The record is wholly insufficient to present such a case-made as will enable this court to review the errors assigned by the plaintiff in error. The case cannot be considered by this court, for the following reasons: (1) It does not appear that the petition in error was ever filed in this court. (2) The pages of the petition in error and the record are not numbered, as required by the rules of this *Page 213 
court. (3) It does not affirmatively appear from the case-made that a judgment was rendered in the court below. There appears to be what purports to be a copy of the journal entry in this record, but there is no statement or recital that it is the judgment and journal entry in said case; neither does it show that it was ever filed. There also appears to be in the record, preceding this journal entry, a motion for a new trial; but the case-made fails to show that this motion was considered and passed upon by the court, and no exceptions appear to have been preserved therein. (4) The case-made also fails to show that it contains all the evidence introduced upon the trial of said cause. Hence, this case comes clearly within the rule laid down in the case of Board v. Moon, this volume, p. 205, and Broad v.Wright, Id. 190. For the reasons herein stated, the petition in error must be, and the same is hereby, dismissed.
Tarsney, J., having presided in the court below, not sitting; all of the other Justices concurring.